DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Amended claims 1-7 and added newly claims 8-10 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The originally filed claims pertained to a product/collar not a process, the product as claimed can be used in a materially different process of using that product, for example the collar can be used as a belt.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-10 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Arguments
Applicant’s arguments with respect to claims 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of strips of elastic material with a mesh portion in-between, the hook and look portion substantially spanning the length of at least one of the plurality of strips of elastic material, must be shown or the feature canceled from the claim.  No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which 
Claim 13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention. Claim 13 describes the hook and loop portion spanning substantially the entire length of at least one of the plurality of strips of elastic material, but this is not shown in any of the figures or written description of the application. The plurality of strips of elastic material are shown in Figure 4, but the hook and loop portion do not span the length of the strips and are only disposed on the end of them. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the hook and loop portion substantially spanning the length of the at least one of the plurality of strips of elastic material. It is unclear as to what is meant by substantially since it is not shown in the Figures (See Drawing objection). For examination purposes, “substantially spanning the length” will mean spanning more than half of the length.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-12, and 14-15 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hathorn (U.S. 9,724,225).
Regarding claim 11 Hathorn discloses a compression device (which can be used as a rooster collar) configured for limiting crowing of a rooster, the rooster collar comprising: a plurality of strips of 
Regarding claim 12, Hathorn discloses the compression device which can be used as a rooster collar of claim 11 as stated above, wherein the securing element comprises a hook portion 20 (Figure 4) disposed on a first side of at least one of the plurality of strips of elastic material and a loop portion 18 (Figure 4) disposed on a second side of the at least one of the plurality of strips of elastic material (Column 4, lines 1-6).
Regarding claim 14, Hathorn discloses the compression device which can be used as a rooster collar of claim 12 as stated above, wherein the hook portion 20 (Figure 4) is disposed on the first side of at a first end of the at least one of the plurality of strips of elastic material and the loop portion 18 (Figure 4) is disposed on the second side at a second end of the at least one of the plurality of strips of elastic material distal from the first end (Column 4, lines 1-6).

Regarding claim 17, Hathorn discloses the compression device which can be used as a rooster collar of claim 11 as stated above, wherein the width is at least 2 inches (Column 3, lines 50-54).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hathorn (U.S. 9,724,225).
Regarding claim 16, Hathorn discloses the compression device which can be used as a rooster collar of claim 11 as stated above.
Hathorn fails to explicitly disclose wherein the plurality of strips of elastic material comprises three strips of elastic material arranged parallel and spaced apartSerial No.16/090,382 Page8relative to one another and the mesh portion comprises two mesh portions disposed between and connecting adjacent ones of the three strips of elastic material.
Hathorn discloses that the device can be formed of different amounts of band stitched together by an elastic material (Column 3, lines 59-67),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device with two strips of elastic material arranged parallel and spaced apart and add another to make it have three strips of elastic material arranged parallel and spaced apartSerial No.16/090,382 Page8relative to one another and the mesh portion comprise two mesh portions disposed between and connecting adjacent ones of the three strips of elastic material so that the width can be adjusted and, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hathorn (U.S. 9,724,225) as applied to claim 12 above, and further in view of Kantor (U.S. 2014/0096724).
Regarding claim 13, Hathorn discloses the compression device which can be used as a rooster collar of claim 11 as stated above.
Hathorn fails to disclose wherein the hook portion substantially spans the length of the at least one of the plurality of strips of elastic material on the first side and the loop portion substantially spans the length of the at least one of the plurality of strips of elastic material on the second side.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hathorn and add the hook portion substantially spanning the entire length of at least one of the plurality of elastic strips of elastic material on the first side and the loop portion substantially spanning the entire length of at least one of the plurality of elastic strips on the second side as taught by Kantor, so that the collar can be secured at any point along the collar (Paragraph [0036]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL LYNN RYDBERG whose telephone number is (571)272-6323.  The examiner can normally be reached on M-Th 8:00am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 5712705301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL L RYDBERG/Examiner, Art Unit 3642                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3642